Case 2:18-cv-02545-KHV-KGG Document 257 Filed 03/05/21 Page 1of5

AO 88B (Rov, 02/14) Subpoona to Produce Documents, Information, ar Objcets or to Permit Inspection of Premises ina Civil Action

UNITED STATES DISTRICT COURT

 

 

 

for the
Lamonte McIntyre and Rose Lee McIntyre }
vee ) 2:18-cv-02545-IAR-KGG
. Ye Civil Acti _ 2:18-cv- -JAR-
United Government of Wyandotte County and ivil Action No ;
Kansas City, Kansas, et al. )
Defendant )

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

Kansas City, Kansas Housing Authority , ATTN: Maranda Neeley
To: 1124 North 9th Street, Kansas City, KS 66101

(Name of person to whom this subpoena is directed)

& Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:

 

 

 

Place: Morgan Pilate LLC Date and Time:
926 Cherry St ,
Kansas City, MO 64106 March 22, 2021

 

 

 

O Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it,

 

Place: Date and Time:

 

 

 

 

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to thjs subpoena and the potential consequences oft not doing so. °

pate: AS (Al
CLERK OF COURT on (I hf (4. DP f :

Signature of Clerk or Deputy Clerk Aftorney's signature

 

 

The name, address, e-mail address, and telephone number of the attorney representing (name ofparty) Lamonte McIntyre

and Rose Lee Mcintyre, Plaintiffs , who issues or requests this subpoena, are:
Cheryl Pilate, 926 Cherry St., Kansas City, MO 64106; cpilate@morganpilate.com; 816-471-6694

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
itis served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).

 

 

 
Case 2:18-cv-02545-KHV-KGG Document 257 Filed 03/05/21 Page 2of5

AO 88B (Rey. 02/14) Subpoena to Produce Doouments, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

J received this subpoena for (unme of individual aud title, ifany)

ON (date) 2) [ Al Al :

T served the subpoena by delivering a copy to the named person as follows:

@ K CX. Be on (date) 2)sfa02|_— ; or

O [returned the subpoena unexecuted because:

 

  
    

 

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ . for travel and $ . for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true,

vate: F(51299 I Chef lake

Server's signature

Cheryl ft. 4 lates

Pr He name and title

(henry St Kansas
Bp esp Ur}

Additional information regarding attempted service, etc.:

 
 

Case 2:18-cv-02545-KHV-KGG Document 257 Filed 03/05/21 Page 3 of5

AO 88B (Roy. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action{Page 3)

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

(1) For a Trial, Hearing, or Deposition. A sabpocna may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within £00 miles of where the person resides, is employed, or
regularly (ransacts business in person; or .
(B) within the state where the person resides, is employed, or regularly
transacis business in person, ifthe person
di) is a parly or a party's officer: or
(il) is commanded to attend a teint and would not incur substantial
expense.

(2) For Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resicles, is
employed, or regularly transncts business in person, and

{B) inspection of premises at the premises to be inspected,

(d) Protecting n Person Subject to a Subpoena; Enforcement.

(1) Avotding Undue Burden or Expense; Sanctions, A party or attorney
responsible for issuing and serving 8 subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
fost earnings and reasonable atlomey's fees—on a party or attorney who
fails to comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded lo produce
documents, electronically stored information, or langible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections, A person commanded to produce documents or tangible
things or to permit inspection may serve on (he party or attoniey designated
in the subpocna a written objection to Inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the fonn or forms requested.
The objection must be served before the carlier of tho time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, (he serving parly
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer ftom
significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena.

(A) i¥hen Required, On timely motion, the court for the district where
compliance is required must quash or modify a subpoena that:

(} fails to allow a reasonable time to comply;

(i) requires a person to comply beyond the geographical limits
‘specified in Rule 45(c);

(ii requires disclosure of privileged or other protected matter, ifno
exception or waiver applies; or

(iv) subjeots a person fo undue burden.

{B) When Permitted. To protect a person subject to or aftected by a
subpoena, tho court for the district where compliance ig required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial information; or

(li) disclosing, an unretalned expert's opinion or information that docs
not describe specific ovcurrences in dispute and results fron) the expert’s
study that was not requested by 0 party.

(C) Specifping Conditions as an Alternative, In the circumstances
described in Rule 45(}(3)(B), the court may, instead of guishing or
modifying a subpoena, onter appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or matorial thet cannot bo
otherwise met without widue hardship; and

(i) ensures that (he subpoenaed person will be reasonably compensated,

(e) Duties in Responding to n Subpoena.

(L) Producing Documents or Electronicalty Stored information, These
procedures apply to producing documents or electronically stored
information:

{A) Documents, A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categorics in the demand,

(B) Form for Producing Electronically Stored Information Not Specified.
Ifa subpoena does not specify a foun for producing electronically stored
information, the person sesponding awist produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C} Electronically Stored Information Produced in Only One Form. The
person responding need not produce the sans elccironically slored
information in more than one form.

(D) Jnaccessible Electronically Stored Information, The person
responding necd not provide discovery of electronically stored information
from sources that (he person identifies as not reasonably accessible because
of undue burden or cost, On motion to conipel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources ifthe
requesting party shows goou cruse, considering the limilations of Rule
26(b)(2{C). The court may spechfy conditions for the discovery.

(2) Claiming Privitege or Protection.

(A) information Withheld. A person withholding subpoenaed Information
under a claim that it is privileged or subject fo protection as trial-preparation
material must:

Gi) expressly make the claim; and

(ii} describe the nature of the withheld documents, communications, or
jangible things in a manner thal, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) Information Produced, Wf information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation inaterial, the person making the claim moy notity any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly return, sequestes, or destroy the specitied
information nud any copies it has; must not use or disclose the information
unti} the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promplly
present the information under seal to the court for the district where
compliance is required for n determination of the claim, The person who
produced the information must preserve the information until the claim is
resolved.

(g) Contempt.

The court for the district where compliance is required—and also, after a
mation is transferred, the issning court—may hold in conlempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it,

 

For access to subpoona materials, sec Fed. R. Civ. P. 45@) Cammitiec Note (2013).

 

 

 

 

 
Case 2:18-cv-02545-KHV-KGG Document 257 Filed 03/05/21 Page 4of5

SUBPOENA RIDER TO THE KANSAS CITY, KANSAS HOUSING

AUTHORITY

You are directed to produce true and correct copies of the following documents:

A. All documents reflecting any employment or contractual relationship or
independent contractor arrangement between the KCKHA and James
Brown, DOB: XX/XX/1966, including but not limited to the following:

I,

Any contract, letter agreement, memorandum of understanding or any
other document reflecting any employment agreement or contractual
relationship or arrangement between James Brown and KCKHA that
involved the provision of services by Brown, including but not limited to
conducting background checks, and all services for which Brown
received consideration, including wages or the payment of money.

. Any job description or memorandum or other document that reflected

James Brown’s responsibilities for the KCKHA, whether as an employee
or as an independent contractor or in any other capacity.

. Any document showing the hours worked by James Brown for the

KCKHA, including the time periods of such work or services performed,
whether part of formal employment, or as an independent contractor or
under any other arrangement.

Any document showing the wages or money paid to James Brown by the
KCKHA, in consideration of duties performed by him as an employee or
services provided as an independent contractor or under some other
arrangement, including the amounts and dates of any such payments.

. Any correspondence or other document reflecting any communication

between the KCKHA and the Kansas City, Kansas Police Department
(KCKPD) concerning James Brown, including his responsibilities as an
employee, contractor or other service provider for the KCKHA or
concerning services provided for the KCKHA or the time periods and
facilities used to perform services for the KCKHA, and any complaints or
concerns raised by the KCKPD, the KCKHA, or anyone else concerning
James Brown’s relationship with the KCKHA, whether as an employee,
independent contractor or under some other arrangement.

 
Case 2:18-cv-02545-KHV-KGG Document 257 Filed 03/05/21 Page 5of5

6. Any document reflecting any complaint, concern, assessment or
evaluation of the duties or services petformed by James Brown as an
employee or independent contractor or service provider for the KCKHA.

7. Any document reflecting the termination or separation of James Brown
from the KCKHA, whether in the capacity of an employee, independent
contractor or other type of service provider.

8. Any other document pertaining to services performed for the KCKHA by
James Brown, whether such services were provided as an employee or as
an independent contractor or under some other atrangement.,

 
